Citation Nr: 1630646	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-34 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for sinusitis.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

 The Veteran, who is the appellant, served on active duty from September 1993 to September 1997.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the VA Appeals Management Center of the Department of Veterans Affairs (VA), which granted service connection for sinusitis, rated noncompensably disabling, effective June 24, 2006.  The Veteran appealed the noncompensable rating.  

It is noted that, in his substantive appeal, the Veteran requested a hearing before a member of the Board.  The hearing was scheduled to take place in Washington D.C. in June 2016, but the Veteran did not appear for the hearing.  


FINDING OF FACT

Throughout the appeal, the Veteran's sinusitis has been manifested by either three non-incapacitating episodes or two episodes requiring antibiotic therapy over a period of 12 months.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6514 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in August and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in February 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from July 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Sinusitis 

Service connection for sinusitis was granted in an August 2012 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 6514 from July 2006.  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

The Veteran contends that his service-connected sinusitis is more disabling than currently evaluated.  He asserts that he has been self-medicating his sinusitis.  

Review of the record includes private treatment records dated in January 2009 at which time the Veteran complained of nasal congestion and nosebleeds.  Examination of the nose showed no deformity or significant septal deviation.  Mucosa was normal.  

An examination was conducted by VA in January 2012.  At that time, the diagnoses were epistaxis and allergic rhinitis.  The examiner stated that there were no treatment notes suggestive of acute or chronic sinusitis.  The Veteran did report that he self-medicated with over-the-counter medications for post-nasal drip and sinus congestion.  

An evaluation of the Veteran's medical records was conducted by VA in May 2012.  At that time, the diagnosis was sinusitis.  The examiner noted that the Veteran had a history of intermittent sinusitis for which he was treated with Flonase nasal spray and antibiotics.  He also self-medicated for allergies.  The etiology of the sinusitis was related to seasonal allergies.  

An examination was conducted by VA in December 2013.  At that time, the diagnoses were chronic sinusitis and allergic rhinitis.  The Veteran stated that he experienced several nose bleeds per month.  This continued despite having his nostrils cauterized.  He reported allergy symptoms of sneezing, congestion and runny nose.  He was prescribed Allegra, Flonase, and nasal saline.  He continued to have allergies all year round despite the medications.  Specific symptoms of sinusitis, the Veteran experienced headaches, pain and tenderness of the sinuses and purulent discharge or crusting.  He described frontal headaches and pain on his frontal and maxillary sinuses.  He had congestion along with postnasal drip.  He had non-incapacitating episodes of sinusitis characterized by purulent discharge or crusting on three occasions during the past 12 months.  He reported no incapacitating episodes.  The Veteran reported his sinus headaches were very severe.  It was noted that he is a benefits advisor and he works with computers.  He was unable to work when he had severe sinus related headaches, due to excessive pain and not being able to concentrate.  

An examination was conducted by VA in January 2015.  At that time, the diagnoses were chronic sinusitis and allergic rhinitis.  Symptoms similar to those noted in December 2013 were described, with the Veteran again reported non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting three times over the past 12 months.  He had no incapacitating episodes.  Regarding functional impact, again the examiner noted that the Veteran had sinus headaches that were reportedly very severe making it difficult for him to concentrate and work due to excessive pain.  

An examination was conducted by VA in February 2015.  At that time, the diagnosis was chronic sinusitis.  At that time, the Veteran continued to report having one to two episodes of sinus infection per year where he required treatment with antibiotics.  He complained of intermittent congestion, along with post-nasal drip.  He used Flonase nasal spray for his congestion along with over-the-counter antihistamines.  He presented on the examination day with an upper respiratory infection with symptoms of congestion, headache and facial pain.  He had episodes of frontal sinusitis with headaches and purulent discharge.  He did not describe incapacitating or non-incapacitating episodes of sinusitis.  There was no functional impact on his ability to work.  

While service connection for sinusitis was effective in 2006, the earliest compensation examination available for review dates to 2012.  (The only medical evidence prior to this examination is the private treatment record dated in 2009 showing complaints of congestion.)  The 2012 examination report shows that the Veteran's sinusitis was manifested by three non-incapacitating episodes of sinusitis over a 12 month period that were characterized by headache, pain over the sinus, and purulent discharge or crusting.  While the most recent examination report, in February 2015, indicates that the Veteran did not have either incapacitating or non-incapacitating episodes of sinusitis, the Veteran did report having the need for antibiotic therapy on two occasions during the past year.  Applying these facts to the rating schedule it is found that the Veteran has sufficient episodes of sinusitis for a 10 percent rating.  He has demonstrated either three non-incapacitating episodes of sinusitis, or two episodes of sinusitis requiring antibiotic therapy from the earliest compensation examination of record.  Resolving reasonable doubt in his favor the Board finds that he had met the criteria for a 10 percent rating throughout the appeal.  The Veteran has not manifested a sufficient number of incapacitating or non-incapacitating episodes to meet the criteria for a 30 percent or higher evaluation.  As such, a rating in excess of 10 percent is not warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's sinusitis directly corresponds to the schedular criteria for the 10 percent evaluation.  This is demonstrated by the Veteran's documented three non-incapacitating episodes or two episodes requiring antibiotic therapy per year.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's sinusitis, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Veteran has identified no combined effects.  This includes the Veteran's service-connected sleep apnea and PTSD, which are each rated 50 percent disabling.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran is shown to be currently employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 10 percent for sinusitis is granted, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


